Case 6:20-mj-00219-JCM Document3 Filed 10/20/20 Page 1 of 11

u En

 

UNITED STATES DISTRICT COURT CL,

 

WESTERN DISTRICT OF TEXAS MEST EE US. Dye
UNITED STATES OF AMERICA
Vv.
CRIMINAL COMPLAINT
CHRISTOPHER KELSO (1), AKA MONEY MONTANA
EMANUEL PADILLA (2)

DARIUS HELLUMS (3), AKA BIGHOMIE DLOVE

 

CASE NUMBER: iUL0 ~ 2 o | |

|, the undersigned complainant being duly sworn, state the following is true and
correct to the best of my knowledge and belief.

On or about July 14, 2019, in Beli County, in the Western District of Texas,

 

defendant(s), aided and abetted by each other, did unlawfully obstruct, delay and
affect commerce, as that term is defined in Title 18, United States Code, Section
1951(b)(3), and the movement of articles and commodities in commerce, by
robbery, as that term is defined in Title 18, United States Code, Sections
1951(b)(1) and (b)}(2), in that the Defendants did unlawfully take and_obtain
personal property consisting of marijuana and firearms belonging to the another
individual _in Temple, Bell County, Texas, from the presence of the individual,
against the individual's will, by means of actual and threatened force, violence,
and fear of immediate and future injury to the individual’s person, while the
individual was engaged in the activity of selling marijuana, a business that was

engaged in and affects interstate commerce, in violation of Title 18, United States

Code, Section(s) 2 and 1951(a).
Case 6:20-mj-00219-JCM Document3 Filed 10/20/20 Page 2 of 11

| further state that | am a(n) Task Force Officer, Federal Bureau_of

Investigation, and that this complaint is based on the following facts:

SEE ATTACHED AFFIDAVIT

continued on the attached sheet and made a part hereof: YES

ca 2)
JOSEPH E ER, ce Officer
Fed ureau of stigation

Sworn to before me and subscribed in my presence,

October 40, 2020 Waco, Texas—
Date Cily and St ae" |

Jeffrey C. Manske \

U.S. Magistrate Judge 7h
Name & Title of Judicial Officer Signature of Juctetal O

 

     

 
Case 6:20-mj-00219-JCM Document3 Filed 10/20/20 Page 3 of 11

United States District Court
Western District of Texas, Waco Division

Affidavit

1. Your Affiant is a Task Force Officer (TFO} with the Federal Bureau of investigation (FBI), United

States Department of Justice. | have been employed as Texas Peace Officer for 20 years and
assigned as a TFO with the FBI 3 years. | am currently assigned to the San Antonio Division,
Waco Resident Agency (WRA) in Waco, Texas. | am currently assigned to the Violent Crimes
Task Force where my responsibilities include those involving investigating violent crimes to
include violations of the HOBBS Act and enforcing federal criminal statutes. As part of these
duties, your Affiant has become involved in the investigation of suspected violations of Titie 18,
United States Code, Section 1951. The facts in this affidavit come from your Affiant’s personal
observations, his training and experience, and information obtained from other law
enforcement officers and witnesses.

The statements contained in this affidavit are based on information provided to your Affiant by
other law enforcement officers who investigate these types of crimes and through his personal
investigation, Your Affiant has set forth herein the facts believed necessary to establish
probable cause that said violation does exist.

Since this affidavit is being submitted for the limited purpose of securing an arrest warrant, your
Affiant has not included each and every fact known concerning this investigation. Your affiant
has set forth only facts believed necessary to establish probable cause.

Background of the Investigation

On July 14, 2019, at approximately 5:40 am, the Temple Police Department received a call of a
gunshot victim located at a residence in Temple, Bell County, Texas. When officers arrived, they
found G.B. suffering from a gunshot wound to the forearm and chest. This jocation is within the
Waco Division of the Western District of Texas.

While investigating the shooting of G.B., Temple Police Detectives obtained a search warrant for
the Temple residence. During a search of the property, Task Force Officers located an unopened
bottle of what is labeled Workhardt Promethazine with Codeine and approximately 13 ounces of
Marijuana hidden in a crawl space under the house. Affiant assisted with the search the back
room of the residence that was identified as the room occupied by B.M. In the room, Affiant
detected a strong odor of what he recognized from his training and experience as unburnt
Marijuana. Affiant located two empty Wockhardt brand bottles marked “Promethazine with
Codeine Cough Syrup” and “not for household use.” Affiant also located numerous empty
plastic and gallon size bags that held a strong odor of Marijuana inside them. Under the bed,
Affiant located several handguns as well as another handgun at the head of B.M.’s bed.

Detectives identified T.M., who told officers that he was in the backyard of the residence when
he heard someone approaching the back yard from the front of the house. T.M. reported that
he confronted three males. T.M. stated that one of the males appeared to be Hispanic while the
Case 6:20-mj-00219-JCM Document3 Filed 10/20/20 Page 4 of 11

other two appeared to be African American. T.M. reported that the three males were wearing
masks and were each armed with a handgun. The three males demanded that T.M. open the
back door to the residence, which opened into the room of B.M. T.M refused to open the door
and was struck with the butt of a handgun several times by one of the males. T.M. reported
that his wallet was taken from him.

Temple detectives spoke with G.B., who was treated by emergency medical technicians. G.B.
told detectives that she heard banging outside her bedroom window and came to the door
armed with a pistol. G.B. was shot once in the wrist with the projectile traveling through her
wrist and into her chest causing serious bodily injury.

During the course of the investigation, Temple Police Detective Mcrea recalled a previous
robbery, Temple Police Report #18000416, that occurred at the same location involving the
same victim, G.B. During that investigation, Detective Mcrea believed that the target of the
robbery was B.M. Detective Mcrea, as well as other responding officers, indicated that there
was a strong odor of Marijuana in the residence, specifically in the back bedroom belonging to
B.M., at the time of the previous robbery. Detective Mcrae believed that B.M. was targeted for
robbery due to his sale and possession of Marijuana and firearms.

During the initial on scene investigation, Detective Mcrea and TFO Fiedler conducted an
interview of B.M. B.M. provided the names of two people that he believed participated in the
robbery and shooting of G.B. B.M. provided the names of Emanuel Padilla and Darius Hellums.
B.M. could not identify them as being at the location when G.B. was shot but believed that
Darius Hellums and Emanuel Padilla participated in the robbery based on past encounters with
the two. In a subsequent proffer debrief, B.M. again provided the names of Darius HeHums and
Emanuel Padilla as possibly involved in the robbery and shooting of G.B.

Affiant conducted an interview of A.W., who told Affiant that a person he knows as Christopher
Kelso, AKA “Moneyy Montana,” told him that he participated in the robbery and shooting of
G.B. Affiant conducted an interview of .R., who told Affiant that Emanuel Padilla confessed to
him that he participated in the robbery and shooting of G.B. Affiant conducted an interview
with L.R. who told Affiant that Darius Hellums participated in a robbery/home invasion with him
for which L.R. was currently charged and being held in the Bell County Jail.

Affiant learned that Christopher Kelso utilized his personal Facebook page under the vanity
name “Moneyy Montana” to communicate with another individual whom he set up an
unrelated robbery of a known drug dealer, Affiant executed a search warrant on the Facebook
page of Christopher Kelso, AKA” Moneyy Montana,” to obtain Facebook messenger content.
While analyzing the Facebook page messaging, Affiant discovered a message exchange between
Christopher Kelso, AKA “Moneyy Montana,” and Emanuel Padilla, who used his true name as his
Facebook vanity name. The conversation included details of firearms that were kept and stored
by B.M. and the desire by Christopher Kelso, AKA “Money Montana,” and Emanuel Padilla to
steal the firearms from B.M.

Affiant obtained and executed a search warrant of the personal Facebook page of Emanuel
Padilla to obtain Facebook messenger content. Upon receiving the Facebook Messenger content
of Emanuel Padilla, Affiant discovered a conversation between Emanuel Padilla, Christopher
Kelso, AKA “Money Montana,” and Darius Hellums, AKA “Bighomie Dlove,” as detailed below.
Case 6:20-mj-00219-JCM Document3 Filed 10/20/20 Page 5 of 11

a. On June 4, 2019, Christopher Kelso, AKA “Moneyy Montana,” and Emanuel Padilla had
the following conversation on Facebook Messenger. During the conversation,
Christopher Kelso and Emanuel Padilla talked about Emanuel Padilla being at B.M.’s
house and seeing the firearms that B.M. kept in his room. They further discussed
stealing and selling the firearms.

       

     

  

Moneyy Montana Dae Emanvel Padilla

 

"6/4/2019.

 

1:17:03 PM Wanna buy this glack**2°°.

«62019 12045PM ss Emanuel Padilla ===) Moneyy Montana _ Hn IN ‘wanna put that hoe to work

   
   

Moneyy Montana © But it thoagh tripped out bro I was ‘hist thinking about this shit ee
E was with blade Jast night and he left all bis straps inside his bag and went to go take
6/4/2019 12f35PM ss Emanuel Padilla Moneyy Montana a a shower I couldae™ive. shot off with them hoes, a

“642019. 1201 PM:

   
 

       

© 42019 | 12148PM-. ~~ Emanuel Padilla’. Moneyy Montana Tain’ think ‘Shout antl Lit Kfolk b Pouca 1b Veja Reames,

 
 
 
 

G/4P2019 Emanuel Padilla = Moneyy Montana _| was gone saie all them hoes foe a total or 2 bands

  
 

 
   

© 642019. 2211. PM Money Montana Hell yeah you should've bumt off dkove came ove

_ SAR20I9 1:22:19 PM ’ "Emanuel Padilla | Moneyy Montana And keep the dreko-

  
  
     
 
 
  
     

 
   
  
  

 

_ @/AN2019. Moneyy Montana’ Emanuel Padilla. Whata

 

   

6/4/2019 __Moneyy Montana Emanuef Padifia —
64019.

hand bing m me back | to the hood ie -

   

Moneyy Montana m1

5 6/4/2019. i Ao 1:2800 PM? Bd ‘Money Montana a Bi Bro matter ‘of fact I think the. drekas silting on 1 blades bed or; it his" room » kinfolk

6/4/2019 12829 PM Emanuet Padilla Moneyy Montana | ain! see the other Drekos he had and | remember him taking them out at his shit

b. On dune 14, 2019, Emanuel Padilla and Darius Hellums, AKA “Bighomie Dlove,”
discussed doing a robbery at a party. Darius Hellums asked Emanuel Padilia to get the
address for the party from his sister. In the conversation, Emanuel Padilla specifically
mention B.M. as a target for robbery. Darius Hellums states that he would pistol whip
him. They further discuss that if B.M. is at the party they can burgiarize his house
through an A/C unit that is in a window. They discuss where B.M’s father, T.M., stays in
a trailer in the back of the residence. They talk about B.M. living with his grandmother
G.B.
Case 6:20-mj-00219-JCM Document3 Filed 10/20/20 Page 6 of 11

6142019 243-24 PM - ‘Emanuel Padilla '  'BigHomie Diovee : Watch her story and see if sheAE™Il send you the addy to that party

       
 
   

     
 
 

   

   
  
  

 

     

 

 

64/2019. BigHomie Dlovee. Emanuel Padilla Ok:

 

-_srtannoig ___ BigHomie Diovee Emanuel Padila

  
  
 
  

642019 24541 PM

-eanelg °

 

 

   

-@/142019- 2:4607PM Bi

6142019 | 24620PM |.

    
  

14/2019

  
 
 
   
 

62019

       

  
 

erer ee :
- 72E™m thinking tike bitch you know who I am?? 4€ceWe pop out at yo party 12€™m
wit the gang and ita€™s gone be a robbery so tuck ya chaina€SV BT, 0S ;

642019. 24720PM BigHomie Dove

“6/142019 1 24807PM “Emanuel Padilla __-BigHomie Dlovee

                
 
 
 

S ‘6/14/2019 BigHomie Dlovee Emanuel Padilla

   

6/14/2019. -.24837PM —_-BigHomie Diovee ~.. Emanuel Padilla 8¥

 

       

   
  
    
 
 
   
 

Emanuel Padilla’. BigHomie Dlove

Emanuel Padilla ‘BigHomie Dlovee :

 

 

 

 

        

--@aio9 “Emanuel Padilla -BigHomie Dlovee "By the bridge the one that crosses us over to the man

  

6/14/2019 | 249.45 PM ° BigHomie Dlovee Emanuel Padilla - On God that's alick for us 8", >

 
  

      
 
  
  

 BigHomie Diovee.

  
  

 

i “ BigHomie Diovee

   

wiiel PadilaBigHfome Diovee Imma be looking foe the nigga ik who got

“- Emanuel Padilla." BigHomie Dlovee Like blade

        
 
 

Bighomie Diovee

BigHomie Dlovee -

     

      

   

BigHomie Dlovee oo "Emanuel Padilla

 

 

 

  

: Omm, so Magin know we're it's gone be

       
 

Emanuel Padilla BigHomie Dlove

 

G/LA/2019 2:57:13 PM BigHomie Diovee ‘Emanuel Padilla Get it from her and we just gone link and be on sum reap mode shir
Case 6:20-mj-00219-JCM Document3 Filed 10/20/20 Page 7 of 11

     

7 “6/14/2019. 32147 PM. : : : Emanvel Padilla - “” ‘BigHomie Diovee Onme higea if not that hit his house if. e th

 
      

3:22:15 PM Emanuel Padilla HowwOYH"

 

   

 

 

BigHomie Dlovee

    

“3:22:29 PM % oS BicHomie Diovee mee “manuel Padilla “-Whhhooo I imean © eh °

 

GNA P2019- |

—GAA2019 3:22.27 PM Emanuel Padila —_—-— BigHomie Diovee_ Blade

     
   

    

6/14/2019. 32239PM —~ Rmanuel Padilla. BigHomie Diovee He got a ac unit in his window

 

G/42019 3.2240 PM BigHomie Dlovee Emanuel Padilla | Ohh yeah, who he stay wit

 

   

 
   

 

      

614019 32258PM. Hmanuet Padilla. -BigHomie Dloves © Just his grandma and dad

 

. 6/14/2019 323,33 PM BigHomie Diovee _ Emanuel Padilla Hell na , his dad gone blow that bitch BY bY" SY OY OY 3T,

      

 

 

 

   

 

6114001932401 PM. EmanvelPadila . ” BigHomie Dlovee Nab his dad don’ stay in his house house his dad stays in the back

6/14/2019 3:27:38 PM BigHomie Diovee Emanuel Padilla Ohh ok so he stay in with Grandma oh yeah we gotta lock in

c. OnJune 17, 2019, Darius Hellums and Emanuel Padilla discuss being down and need to
make “five bands” or $5000. Emanuel Padilla and Darius Heliums discuss the location of
B.M.’s residence. Emanuel! Padilla gives Darius Hellums the name of street the house is
on and describes items that can be seen in the front yard. It appears that Emanuel
Padilla had recently gone by the residence and commented that it did not appear that
B.M. was home.
Case 6:20-mj-00219-JCM Document3 Filed 10/20/20 Page 8 of 11

      

” BigHonnie lovee 2 Emianuel Padilla! Save sum money or sum let's do sum this weekend

Emanuel Padilla =» BigHomie Dlovee

       
  

Nah kinfolk I gotta stay down till 4€™m up

 
 

 

 

 

         

“Ema: el Padilla 897% bro we always down shut up

 

*BipHomie Diovee

   

I gotta get at least 5 bandz kinfolk within these next 2 months

   
 

   

—OAWII9 Emanuel Padilla _ BigHomie Dlovee

 

   

“6/17/2019 BigHomie Diovee > Emaiwel Padila Then et’s hit sum8¥o".

   
 

  

GAH2019 8:34:20 PM BigHomie Diovee Emanuel Padiia I'm not afraid of shit

          

“6172019 | 83428PM Emanuel Padilla’... Bighomie Dlovee.. Me either Inik

— 6/17/2019 8:34:46 PM BigHomie Diovee Emanuel Padila Next time I see Jacob Fm goin in his pockets then

   
 

 

    
 

 
  
 
 
 
 

 

 BigHomie Diovee |. Emanwel Padilla: 3¥a"a Yoo Yors Yor Va" Va" ono yero ya"

6FLTQ019

      

67/2019 8:35:25 PM Emanvel Padilla - BigHomie Diovee I ain! trippen tf

    

GATOS 2 8:35:40 PM oe: BigHomie Diovee °° Emanuel Padilla ell done you pass the testo Wp

 

GITH20E9 $5244 PM Emanuel Padilla BigHomie Diovee They niggas tumt into oops

     
 
 
 
  
 
 
 

          

GALTIIOLS = 8:52:47 PM “Pmanuel Padilla . oe BigHomie Dlovee *:

—GEW20I9 = 8:52:58 PM __BigHomie Diovee And |
“@ATDOI9. 85303 PM - BigHomie Dlovee

6AT/2019 —-BS310PM Emanuel Padilla Say less lol

 

 

     

straight like that 08°"

 

6NT2OI9| 85341 PM © Bmamuel Padilla “Ef they yo opp:

   

6f17#2019 S439 PM Emanuel Padila BigHomie Diovee They niggas ain’ never rode as hard as I would forthem

     
   

  

 

    
 
 
 

 

“672019 “ BigHomie Diovee °° Emanuel Padilla’ Na cap bro -

 

    
 

 

 

 

_ 6f17/2019 Emanuel Padilla BigHomie Diovee OY" OY
iene eee ooo) Buok them and who ever

“Leow I get down 8Y—-£1, °°

       

tel wassam we can do this shit right now you ::

   

‘6IYI2019 | BigHomie Diovee
Case 6:20-mj-00219-JCM Document3 Filed 10/20/20 Page 9 of 11

 

93324 PM Emanuel Padilla / __Bighomie Dlovee | You finna be mobile this week? |

            

: sigioak Dine 8 Scope out blade shit : ee
aY’,6¥7,6¥ Fm finna start back taking them hoes. so § can be on my y DEMON
BigHomie Diovee Emanuel Padilla SHIT AND YEA 1AM

“@TNOI9 93338 PM. Emanuel Padilla

 

 
 
 

6/17/2019

 
     

"6/17/2019 © “ BigHomie Diovee a Emanuel Padila 2 Wat street

S172019 93406 PM Emanuel Padila  _BigHomie Diovee 13,

   
     

“BigHomie Diovee “yay OY ey

 

“e019 934-16 PM / oS Sgmanuel Padilla |.

 

6fEH2019 9:34:18 PM = BigHomie Dlovee Emanuel Padilla Whitehouse right 7

     
   

6170019... 93421 PM _BigHomie Diovee. Emanuel Padilla -Lol

. GL H20 a 934:59PM Emanuel Padilla _BigHom Diovee You gonna see a red motorcycle m front the house

      

670019. .9:3506PM ©. Bmarwel Padilla’. BigHomie Diovee And the garage always open

G/EH2019 93710 PM __BigHomie Dlovee Emanuel Padilla Bet

   
    

   

3722 PM

“672019 2 93722 PI “BieHomie Diovee -Emanuel Padilla -T'm going get him watch =
6/VW2019 9:37:52 PM Emanuel Padilla BigHomie Diovee Bet

DMOSen En SNL Res Watch his Instagram t to see ‘when. he ‘pull the blues out and fell him and Jacob go
BS ‘Emanuel Padila :BigHomie Diovee -! serve you or scoop you | something yeeno? : 2

   
    

 

“62019. 9:39:19 PM:

6/i7/201t9 9 ‘403 03 PM __ Bigtlomie Diovee _ Emanuel Padilla Yes and it's the same as Facebook blade Mifler I think

 
  
   

 

“GAT © “paloa PM. : © Bigelomie Dlovee Yeah

ayTDOI9 94205 PM BigHiomie Diovee See what they on m

 
     

~ 6NT2019. 94:15PM °°. Emanvel Padita’: BigHomie Dloyee Be like 4€cewyo II broa€

— GAH20I9 FARA PM BigHomie Dlovee Emanuel Padilla Ttgh

 
      

“6/17/2019 | 9-43.07 PM. Emanuel Padilia

 

-"BigHomie Dlovee - Cause it didn’ fook like blade was at his house -

d. OnJune 24, 2019, Emanuel Padilla asked Darius Hellums about B.M.’s house. Emanuel
Padilla tells Darius Hellums that he needs a “strap,” also known as a gun.

 
      

: 6/24/2019 ay 08: 3 AM -  Binamuel Padila ae ‘BigHomie Diovee : ee svassup with blades ‘spot

6/24/2019 4:08:23 AM / _BigHomie Dlovee | Emanuel Padilia Fasho

        

62ANOI 408-38 AM) Enianuel Padilla” - RigHomie I Diovee | Dorf roach if yae™all hit that hoe I needa strap _

e. OnJuly 11, 2019, Christopher Kelso messages Emanuel Padilla and tells him he has a
“Lick” for them on a “gp,” meaning that he has a target to rob for a quarter pound of
marijuana.
SUNIROL >
W209 |

“WN Y2019

FLU2019

“AN3POL9 ©
TNAQND
“WaO19 ©

_TA2019

 
    

“SH4/2019

_ 7papoig

  

AAA2019

_ HAA2019

   

 

TA4N2019
“WA2019.
m4n019

anal”

THAPO19

ANAROLD

   

H42019

 

mnagao19

 

Sanano9. ©

Case 6:20-mj-00219-JCM Document 3 Filed 10/20/20 Page 10 of 11

 

 

“40-0752 PM.

  
  

_ 10/0802 PM

 

400831 PM = Moneyy Montana

10:08:54 PM Emanuel Padila

“Moneyy Montana

Emanuel Padilla

  
   

" Emanuel Padilla

Moreyy Montana
Emanuel Padilla ©

Moneyy Montana

“Tonight I gotta see"

 

‘Tota lick for us ona qp “ERNE

When

 

Ohh ight lemme know I4€™![1 fuck around and pull up

f. On July 14, 2019, Emanuel Padilla, Christopher Kelso and Darius Hellums were in contact
with each other exchanging messages and phone calls till approximately 1:37 am. They
discussed meeting at Club Heavy, an after-hours location in Temple, Texas. The
conversation ended at 1:37 am. The robbery and shooting of G.B. at B.M.’s residence
was reported at 5:40 am. At 6:48 am, Christopher Kelso and Emanuel Padilla exchanged
phone calls. At 8:44 am, Darius Hellums sent Emanuel Padilla a message asking him,

“Yyou straight.t.

 

: oad PM: - Emanuel Padilla."
12:13:04 AM BigHomie Diovee
121348 AM. BigHomie Diovee.
121820 AM
1:04:10 AM BigHomie Dvee
10619 AM - 2 Emanuel Padi :

13141 AM Emanuel Padilla

     

 
 
 

 

_ Emanuel Padilla

 

    
 

“13156. AM eo

 

Emanuel Padilla

13204 AM
‘1747 AM cl Emanuel Padilla
13747AM Emanuel Padilla
13753 AM : - "ame! Padila :
6:48:58 AM |
a 6:88:58 AM” : Money Moniana :

8:44:40 AM BigHomie Dlovee

   
 

    

Emanuel Padilla

 

 

“Emanuel Padilla’
ie Bighomie Diovee

“Emanuel Padila

 

manuel Padilla

    
      

    

“Moneyy Montana

 

 

_ Moneyy Montana

  

“Emanuel Padilla :

 

“Moricyy Montana ‘

_ Emam! Padilla

Emanuel Padilla

_BigHomie Diovee

 

igHomie Diovee

Emanuel Padilla

Moneyy Montana

Moneyy Montana

Moneyy Montana

re ‘Moneyy Montana :

Moneyy Montana

Moneyy Montana

 

Emanuel Padilla

Emanuel Padilla

“Shit I dont even know you tell ime

      
 

 

 

 

     
 
 

Wya
You missed a call from Emanuel.
" Money inissed your call.

Wya

Ta€™{l scoop mm

neyy ‘Montana ©

  

 

  

 

 
   

 

‘The video chat ended.

   

2 The video chat ended. ae

Onna way rnin

   

The video chat ended. 2.220

You missed a call from BigHomie,

 

 

 

 

 

 

 

“Letf@™s go to heavy 0

 

You missed a call from Emanuel" 3
_Moneyy missed your call.

“Youramblin

Moneyy called you.

 

You éalled Emanuel 2222

You straight

 
Case 6:20-mj-00219-JCM Document 3 Filed 10/20/20 Page 11 of 11

Conclusion

1. Based Upon the aforementioned facts, there is probable cause to believe that one or more
violations of 18 United States Code, § 1951 has been committed by Christopher Kelso, Emanuel

Padilla and Darius Hellums.

2. Accordingly, your Affiant respectfully requests that an arrest warrant be issued for Christopher
Kelso, Emanuel Padilla and Darius Heilums.

FURTHER AFFIANT SAYETH NAUGHT.

a
JOS EDLEG, Tas Force Officer
ederal Bureau of Investigation
Sy je
SWORN TO AND SUBSCRIBED before me on the mY, day of October, 2020.
yo Ap

JEFFREY C. MANSKE
UNITED STATES MAGISTRATE JUDGE

  
 

 
